UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

 ALEXANDRIA McGAUGHEY,                       )
                                             )
                     Plaintiff,              )
                                             )
              v.                             )       Civil Case No. 07-1498 (RJL)
                                             )
 DISTRICT OF COLUMBIA, et al.,               )
                                             )
                                             )
                     Defendants.             )


                                        ORDER

      F or the reasons set forth in the Memorandum Opinion entered this date, it is this

2.~ of August, 2010, hereby
      ORDERED that the defendant District of Columbia's Motion for Summary

Judgment [#189] is GRANTED.

      SO ORDERED.